          Case 1:17-cr-00232-EGS Document 237-1 Filed 07/10/20 Page 1 of 14




SUBJECT TO PROTECTIVE ORDER                                       DOJSCO - 700023487
          Case 1:17-cr-00232-EGS Document 237-1 Filed 07/10/20 Page 2 of 14




SUBJECT TO PROTECTIVE ORDER                                       DOJSCO - 700023488
          Case 1:17-cr-00232-EGS Document 237-1 Filed 07/10/20 Page 3 of 14




SUBJECT TO PROTECTIVE ORDER                                       DOJSCO - 700023489
          Case 1:17-cr-00232-EGS Document 237-1 Filed 07/10/20 Page 4 of 14




SUBJECT TO PROTECTIVE ORDER                                       DOJSCO - 700023490
          Case 1:17-cr-00232-EGS Document 237-1 Filed 07/10/20 Page 5 of 14




SUBJECT TO PROTECTIVE ORDER                                       DOJSCO - 700023491
          Case 1:17-cr-00232-EGS Document 237-1 Filed 07/10/20 Page 6 of 14




SUBJECT TO PROTECTIVE ORDER                                       DOJSCO - 700023492
          Case 1:17-cr-00232-EGS Document 237-1 Filed 07/10/20 Page 7 of 14




SUBJECT TO PROTECTIVE ORDER                                       DOJSCO - 700023493
          Case 1:17-cr-00232-EGS Document 237-1 Filed 07/10/20 Page 8 of 14




SUBJECT TO PROTECTIVE ORDER                                       DOJSCO - 700023494
          Case 1:17-cr-00232-EGS Document 237-1 Filed 07/10/20 Page 9 of 14




SUBJECT TO PROTECTIVE ORDER                                       DOJSCO - 700023495
          Case 1:17-cr-00232-EGS Document 237-1 Filed 07/10/20 Page 10 of 14




SUBJECT TO PROTECTIVE ORDER                                        DOJSCO - 700023496
          Case 1:17-cr-00232-EGS Document 237-1 Filed 07/10/20 Page 11 of 14




SUBJECT TO PROTECTIVE ORDER                                        DOJSCO - 700023497
          Case 1:17-cr-00232-EGS Document 237-1 Filed 07/10/20 Page 12 of 14




SUBJECT TO PROTECTIVE ORDER                                        DOJSCO - 700023498
          Case 1:17-cr-00232-EGS Document 237-1 Filed 07/10/20 Page 13 of 14




SUBJECT TO PROTECTIVE ORDER                                        DOJSCO - 700023499
          Case 1:17-cr-00232-EGS Document 237-1 Filed 07/10/20 Page 14 of 14




SUBJECT TO PROTECTIVE ORDER                                        DOJSCO - 700023500
